Case 8:20-cv-02149-WFJ-SPF Document1 Filed 09/14/20 Page 1 of 12 PagelD 1

HED
Whe dee

1Pro Se 1 (Rev. 12/16) Complaint for a Civil Case

2620 SEP 14 AMIO: 40
UNITED STATES DISTRICT COURT... a

for the KEDDLE DISTRICT FLORIDA

a TAMPA, FLORIDA
District of

Division

Osea tia, CEE OW 24K \ Oe Sek

 

(to be filled in by the Clerk’s Office)

Vanes Jan Pobias O77

Plaintifi(s)
(Write the full name of each plaintiff who is filing this complaint.
If the names of all the plaintiffs cannot fit in the space above,
please write “see attached” in the space and attach an additional

page with the full list of names, ‘ a.
oO; fot
Defendant(s)

(Write the full name of each defendant who is being sued. If the
names of all the defendants cannot fit in the space above, please
write “see attached” in the space and attach an additional page
with the full list of names.)

 

Jury Trial: (check one) Yes No

me Nee a ae ee Ne Ne ee ee ee ee

COMPLAINT FOR A CIVIL CASE

L The Parties to This Complaint
A. The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach additional pages if

 

 

 

 

 

needed.
Name \/ A a Sree :oN Rais NABON
Street Address aE o. Rad SS 9%.
City and County WAMOCA Ks \\ohoc pug by
State and Zip Code F\. S33 C LO
Telephone Number $\F4- 179° 49749
E-mail Address Wildiason WISL Quyahod, Con

 

B. The Defendant(s)

Provide the information below for each defendant named in the complaint, whether the defendant is an
individual, a government agency, an organization, or a corporation. For an individual defendant,
include the person's job or title (if known). Attach additional pages if needed.

Defendant No. 1
Case 8:20-cv-02149-WFJ-SPF Document1 Filed 09/14/20 Page 2 of 12 PagelD 2

1Pro Se 1 (Rev. 12/16) Complaint for a Civil Case

Name Mi \we Modan

 

 

 

 

Job or Title (ifknown) ExecoW\ue Dicechsc

Street Address 201 Idrw Aue. 5. E, Sule H
City and County Boskhia , Hf Meloncnatel
State and Zip Code ¥\ . 4 aD TO

 

Telephone Number 4-12. ° 1979 +2 43
E-mail Address (if known) pike C\ ne me « OCG

~

Defendant No. 2

 

 

 

 

 

 

 

 

 

 

 

Name \ecesa AM vacaAd
Job or Title (if known) Lona Manc
Street Address - 2o0\ \Y ‘ Nuc oe Glee H
City and County _ Ruskin \\olgor OIG Ion
State and Zip Code Er. 467] r
Telephone Number G\4- _s 2-1 FG x 2H |
E-mail Address (if known) Feces AN ame 2ata
Defendant No. 3
Name Niaca, Daas QS
Job or Title (if known) Loan S02 c aw ot \
Street Address Qo\ iW ajc S,£. Suite 7
City and County Ruskin 5 Hi Hobowough
State and Zip Code Kl. 4A yy = oO
Telephone Number K\4A- 12-1959 X 2 UY

E-mail Address (if known) ARCO AW \nomdig aca

Defendant No. 4

 

 

 

 

 

Name Sandca Wuacle

Job or Title (if known) | Qan _9 Qe C enV) st \

Street Address 2Qo\ 4 ti Nue. 3. a 5 Le. H
City and County usin | HH) labacough

State and Zip Code NA. 4 aS 10

Telephone Number A » > lo’ 1 ( 18 % q ¥ Zb e

 

E-mail Address (ifinown) —§_ GaN C\ ome 2 alg
Case 8:20-cv-02149-WFJ-SPF Document1 Filed 09/14/20 Page 3 of 12 PagelD 3

 

B. The Defendant(s)

Provide the information below for each defendant named in the complaint, whether the defendant is an
individual, a government agency, an organization, or a corporation. For an individual defendant, include
the person's job or title (ifknown). Attach additional pages if needed.

 

 

 

Defendant No. | Cac\ og O VS4 UeCAQ
Ni Vous “ and Uclan Developme at
ame WS an
Job or Title (if known) Street hea) a yi C¢. roc
Address Uo* Macdetha Sy cok \ bth Hooc
City and County AxX\aa baa
State and Zip Code GH NR AYNADA- wo YOb

 

c
Teleptione Namiber E-mail Caclog preg uela @ bud oil _§£§
Address ( if known) i

Defendant No. 2

 

 

 

 

 

 

 

Name Danke Tasucmee Grou is

Job or Title (ifknown) Steet Fics Commun chy Tasurcaace C Asapen
Address 20 Mx 3300! !

City and County GS \ ; Dele (S hy UL OA

State and Zip Code 1. 2, 473 4 -£)GD

Telephone Number E-mail pe SOO mf +7 “NOOD

Address (if known) ‘ Oe -

 

Defendant No, 3

Name USdSA Qu ra DYeveloomet

Job or Title (if known) Street

 

 

 

 

 

 

Address ¥39D Chammians Gade Ble Suite 2/0
City and County Chedinn ni 0rd ‘hoes le,

State and Zip Code Fl “ "2 4KIL

Telephone Number E-mail 61,3 -Y? 6 olf Y 324

Address (if known)

 

Defendant No. 4

Name

Page 2 of 6
Case 8:20-cv-02149-WFJ-SPF Document1 Filed 09/14/20 Page 4 of 12 PagelD 4

1Pro Se 1 (Rev. 12/16) Complaint for a Civil Case

II. Basis for Jurisdiction

Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of cases can be
heard in federal court: cases involving a federal question and cases involving diversity of citizenship of the
parties. Under 28 U.S.C. § 1331, a case arising under the United States Constitution or federal laws or treaties
is a federal question case. Under 28 U.S.C. § 1332, a case in which a citizen of one State sues a citizen of
another State or nation and the amount at stake is more than $75,000 is a diversity of citizenship case. Ina
diversity of citizenship case, no defendant may be a citizen of the same State as any plaintiff.

What is the basis for federal court jurisdiction? (check all that apply)

Federal question Diversity of citizenship

Fill out the paragraphs in this section that apply to this case.
A. If the Basis for Jurisdiction Is a Federal Question

List the specific federal statutes, federal treaties, and/or provisions of the United States Constitution that
are at issue in this case.

—Faic ous\ng NY 42 0.5.C. S east seo d-|

—The VV Ge Gil Rgblg Ret & NILY HL USCS 2000 4-

~ Ereewtue Ovdeb , Equal Ob gor tony \x ey Execohue@ Orckee
Woe y issued on Hoavembel QO 1462

B. If the Basis for Jurisdiction Is Diversity of Citizenship

 

1. The Plaintiff(s)

a. If the plaintiff is an individual
The plaintiff, (name) , is a citizen of the

State of (name)

b. If the plaintiff is a corporation
The plaintiff, (name) , is incorporated

 

under the laws of the State of (name) >
and has its principal place of business in the State of (name)

 

(If more than one plaintiff is named in the complaint, attach an additional page providing the
same information for each additional plaintiff.)

2: The Defendant(s)

 

a. If the defendant is an individual
The defendant, (name) , is a Citizen of
the State of (name) . Or is a citizen of

 

(foreign nation)

 
Case 8:20-cv-02149-WFJ-SPF Document1 Filed 09/14/20 Page 5 of 12 PagelID 5

 

I.

 

Job or Title (if known) Street
Address

 

 

City and County

 

State and Zip Code

 

Telephone Number

 

E-mail Address (if known)

 

Basis for Jurisdiction

Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of cases can be
heard in federal court: cases involving a federal question and cases involving diversity of citizenship of the
parties. Under 28 U.S.C. § 1331, a case arising under the United States Constitution or federal laws or treaties
is a federal question case. Under 28 U.S.C. § 1332, a case in which a citizen of one State sues a citizen of
another State or nation and the amount at stake is more than $75,000 is a diversity of citizenship case. Ina
diversity of citizenship case, no defendant may be a citizen of the same State as any plaintiff.

What is the basis for federal court jurisdiction? (check all that apply)
’Federal question ‘* ’ Diversity of citizenship

Fill out the paragraphs in this section that apply to this case.
A. If the Basis for Jurisdiction Is a Federal Question

List the specific federal statutes, federal treaties, and/or provisions of the United States Constitution that
are at issue in this case.

“voce Non \ pee Condocy \ndec Yee Sas Wovging h c\
cX

24 Cit. bh. pack ZN

— Care Wousiag Nek of 1456 BECRon Bout a) eal #04Ce)
~ialed otales) ovsing Rok a¢ WAT U7 Us.C Jug

B. If the Basis for Jurisdiction Is/Diversity of Citizenship

L. The Plaintiff(s)
a. If the plaintiff is an individual
The plaintiff, (name) , is a citizen of the

 

State of (name)

 

b. If the plaintiff is a corporation

The plaintiff, (name) __, is incorporated under the laws of the State of

 

(name) , and has its
principal place of business in the State of (name)

 

Page 3 of 6
Case 8:20-cv-02149-WFJ-SPF Document1 Filed 09/14/20 Page 6 of 12 PagelD 6

 

III.

(If more than one plaintiff is named in the complaint, attach an additional page providing the
same information for each additional plaintiff.)

 

 

 

 

 

 

 

 

2. The Defendant(s)
a. If the defendant is an individual
The defendant, (name) —_, iS a citizen of the State of (name) . Oris a citizen of
(foreign
nation)
b. If the , defendant is a
corporation
The defendant, (name) . Is incorporated under
the laws of the State of (name) . and has its
principal place of business in the State of (name)
Or is incorporated under the laws of (foreign nation)
and has its principal place of business in (name)
(If more than one defendant is named in the complaint, attach an additional page providing the
same information for each additional defendant.)
3 The Amount in Controversy

The amount in controversy—the amount the plaintiff claims the defendant owes or the amount at
stake—is more than $75,000, not counting interest and costs of court, because (explain):

 

Statement of Claim

Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
facts showing that each plaintiff is entitled to the damages or other relief sought. State how each defendant was
involved and what each defendant did that caused the plaintiff harm or violated the plaintiff's rights, including
the dates and places of that involvement or conduct. If more than one claim is asserted, number each claim and
write a short and plain statement of each claim in a separate paragraph. Attach additional pages if needed.

On Ning, day ag Sancac 4 VV AVG, Nora Sanhos
facial skeeced me Vanessa Ralanson FFom Wank'n

Wo gee Reigate Va the Honda Home Qo bner ship Progen
Moro San +05 tol VME Cle tGiecl informed (egarehs
The $otes9 oF fle fF SQha « Nora Santes WS laked”
my sgh te Faic and Equal Houslag 09 ofelee/

\ / Co gh Le Monde,
In There “a “VSS ook place ~

a Opne_ enc \necshi? ac CL, Page 4 of 6
Case 8:20-cv-02149-WFJ-SPF Document1 Filed 09/14/20 Page 7 of 12 PagelD 7

 

Ill.

(If more than one plaintiff is named in the complaint, attach an additional page providing the
same information for each additional plaintiff. )

to

The Defendant(s)

as If the defendant is an individual

The defendant, (ane) — , is a citizen of the State of (name) . Oris a citizen of

 

(foreign
nation)

b. If the : defendant is a
corporation

 

The defendant, (name) . is incorporated under

 

the laws of the State of (name) . and has its

 

principal place of business in the State of (name)

 

Or is incorporated under the laws of (foreign nation)

 

and has its principal place of business in (name)

 

(If more than one defendant is named in the complaint, attach an additional page providing the
same information for each additional defendant.)

ee)

The Amount in Controversy

The amount in controversy—the amount the plaintiff claims the defendant owes or the amount at
stake—is more than $75,000, not counting interest and costs of court, because (explain):

 

Statement of Claim

Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
facts showing that each plaintiff is entitled to the damages or other relief sought. State how each defendant was
involved and what each defendant did that caused the plaintiff harm or violated the plaintiff's rights, including
the dates and places of that involvement or conduct. If more than one claim is asserted, number each claim and
write a short and plain statement of each claim in a separate paragraph. Attach additional pages if needed.

Ow August of ZONA | Sandta YNuacke pucposefe //

Withheld mY apglicakon procea5 Uf « Which led bb
Md app licah on being Submittca ro the US DA almost
teichy clays lates “From ye day jf was subi Heel A

\
the FHP, Ane Yoolk Qlace ax is Hodder Nome
Roclner shi¢ SAL, oc cally segregated me olen
Chose m4 Vek on Jone 24d af 20\G. Page 4 of 6
Case 8:20-cv-02149-WFJ-SPF Document1 Filed 09/14/20 Page 8 of 12 PagelD 8

 

III.

(If more than one plaintiff is named in the complaint, attach an additional page providing the
same information for each additional plaintiff. )

2 The Defendant(s)

a. If the defendant is an individual

The defendant, (name) . is a citizen of the State of (name) . Or is a citizen of

 

(foreign
matron)

b. If the . defendant is a
corporation

 

The defendant, (name) . is incorporated under

the laws of the State of (name) , and has its

 

principal place of business in the State of (name)

 

Or is incorporated under the laws of (foreign nation)

 

and has its principal place of business in (name)

 

(If more than one defendant is named in the complaint, attach an additional page providing the
same information for each additional defendant.)

3 The Amount in Controversy

The amount in controversy—the amount the plaintiff claims the defendant owes or the amount at
stake—is more than $75,000, not counting interest and costs of court, because (explain):

 

Statement of Claim

Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
facts showing that each plaintiff is entitled to the damages or other relief sought. State how each defendant was
involved and what each defendant did that caused the plaintiff harm or violated the plaintiff's rights, including
the dates and places of that involvement or conduct. If more than one claim is asserted, number each claim and
write a short and plain statement of each claim in a separate paragraph. Attach additional pages if needed.

Dx Damp y QAM , o& 2020 ) Teresa Muccado Sscimlated
against ME toy Or oVidiin Me oth Calaitieet fa Poeauaih aes
Ms. A\Wacada “lo the “oversees of stafP whom hes usec
Me facially Indteck bones and Aid natrdac +

(ey he Complaint. Was ookk lace od 2
Wodda Home Rackac oP SGee, Weld AMF CeNT

5 \anhora% t

Page 4 of 6
Case 8:20-cv-02149-WFJ-SPF Document1 Filed 09/14/20 Page 9 of 12 PagelD 9

 

Il.

tad

(If more than one plaintiff is named in the complaint, attach an additional page providing the
same information for each additional plaintiff. )

The Defendant(s)

a.

If the defendant is an individual

 

 

 

 

The defendant, (name) — , 18 a citizen of the State of (name) . Oris acitizen of
(foreign

nation)

If the : defendant is a
corporation

The defendant, (name) . is incorporated under
the laws of the State of (name) . and has its

 

principal place of business in the State of (name)

 

Or is incorporated under the laws of (foreign nation)

 

and has its principal place of business in (name)

 

(If more than one defendant is named in the complaint, attach an additional page providing the
same information for each additional defendant.)

The Amount in Controversy

The amount in controversy—the amount the plaintiff claims the defendant owes or the amount al
stake—is more than $75,000, not counting interest and costs of court, because (explain):

 

Statement of Claim

DN Voniar
S leeced

Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
facts showing that each plaintiff is entitled to the damages or other relief sought. State how each defendant was
involved and what each defendant did that caused the plaintiff harm or violated the plaintiff's rights, including
the dates and places of that involvement or conduct. If more than one claim is asserted, number each claim and
write a short and plain statement of each claim in a separate paragraph. Attach additional pages if needed.

U4 24M, 2020 , MWike. Vo dna Se Nee Ibe

me ack bs lov aH \ome cothin yre Ylondea

Wane Yockwecahie Com . We, Modnn rovieled Me with
Carlee \n o0-2 Vu Sraling Het he wooulel Ao Gomett, ino

J

ts cesolue muy eae of Cecl! As orwvenaded against, 7
This occured at the Flonda Home flor frerslrp company,

Page 4 of 6
Case 8:20-cv-02149-WFJ-SPF Document1 Filed 09/14/20 Page 10 of 12 PagelID 10

 

(If more than one plaintiff is named in the complaint, attach an additional page providing the
same information for each additional plaintiff. )

tv

The Defendant(s)

a, If the defendant is an individual

The defendant, (name) —_, is. a citizen of the State of (name) . Or is a citizen of

 

(foreign
nation)

b. If the : defendant is a
corporation

 

 

The defendant, (name) , is incorporated under

the laws of the State of (name) , and has its

 

principal place of business in the State of (name)

 

Or is incorporated under the laws of (foreign nation)

 

and has its principal place of business in (name)

 

([f more than one defendant is named in the complaint, attach an additional page providing the
same information for each additional defendant.)

3 The Amount in Controversy

The amount in controversy—the amount the plaintiff claims the defendant owes or the amount at
stake—is more than $75,000, not counting interest and costs of court, because (explain):

 

II. Statement of Claim

Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
facts showing that each plaintiff is entitled to the damages or other relief sought. State how each defendant was
involved and what each defendant did that caused the plaintiff harm or violated the plaintiff's rights, including
the dates and places of that involvement or conduct. If more than one claim is asserted, number each claim and
write a short and plain statement of each claim in a separate paragraph. Attach additional pages if needed.

Seglember Wty of 2020 FT ceceved a letter in qte mal |
lee UNS dnak ‘otaled ~Hret my dain was dismissed.
T doack Cech Whe “bis decision Loas The ght
decisions De Se 4a Gack Aek FHO did \q Fack rauia VY
hold me be dCCecant Gtuderds. This all accuced

by aren \ Ond Qhore CORVE(SAWONS Cram Ho Aon da
Coviinn SD Vier Chek WOYD-«

Page 4 of 6
Case 8:20-cv-02149-WFJ-SPF Document1 Filed 09/14/20 Page 11 of 12 PagelD 11

 

Pro Se | (Rev. 12/16) Complaint for a Civil Case
(If more than one plaintiff is named in the complaint, attach an additional page providing the
same information for each additional plaintiff. )

tr

The Defendant(s)

a. If the defendant is an individual

The defendant, (name) —_, is. a citizen of the State of (name) . Oris a citizen of

 

(foreign

 

nation)

b. If the defendant is a
corporation

The defendant, (name) , is incorporated under

 

the laws of the State of (name) , and has its

 

principal place of business in the State of (name)

 

Or is incorporated under the laws of (foreign nation) ‘

 

and has its principal place of business in (name)

 

(If more than one defendant is named in the complaint, attach an additional page providing the
same information for each additional defendant.)

3. The Amount in Controversy

The amount in controversy—the amount the plaintiff claims the defendant owes or the amount at
stake—is more than $75,000, not counting interest and costs of court, because (explain):

 

Ill. Statement of Claim

Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
facts showing that each plaintiff is entitled to the damages or other relief sought. State how each defendant was
involved and what each defendant did that caused the plaintiff harm or violated the plaintiff's rights, including
the dates and places of that involvement or conduct. If more than one claim is asserted, number each claim and
write a short and plain statement of each claim in a separate paragraph. Attach additional pages if needed.

Du 3-23-20 p Dankers Vasularcae Qroup, heackiok Mme_ A
O“er en Slenchords Ccam oYne> AM al loan
Cecrpr ants » Vk occured Vasoug h tLe FHP

gies Coal) ¢#

Page 4 of 6
Case 8:20-cv-02149-WFJ-SPF Document1 Filed 09/14/20 Page 12 of 12 PagelD 12

1Pro Se 1 (Rev. 12/16) Complaint for a Civil Case

 

 

V. Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 11.

A, For Parties Without an Attorney
I agree to provide the Clerk’s Office with any changes to my address where case~related papers may be

served. I understand that my failure to keep a current address on file with the Clerk’s Office may result
in the dismissal of my case.

Date of signing:

Signature of Plaintiff
Printed Name of Plaintiff \lanesra aldasan

i

B. For Attorneys

Date of signing:

Signature of Attorney

 

Printed Name of Attorney

 

Bar Number

Name of Law Firm
Street Address
State and Zip Code

 

 

Telephone Number
E-mail Address

 

 
